UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2178



HARALD SCHMIDT,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-857-A)


Submitted:   February 20, 2003         Decided:     February 26, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harald Schmidt, Appellant Pro Se. Dennis Edward Szybala, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Harald Schmidt appeals the district court’s order dismissing

without   prejudice     his   civil   action   for    failure      to   exhaust

administrative remedies.*      We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court. See Schmidt v. United States Postal Serv., No. CA-

02-857-A (E.D. Va. filed Aug. 2, 2002, and entered Aug. 7, 2002).

We   dispense   with   oral   argument    because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                        AFFIRMED




      *
       Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). However, a dismissal without prejudice could
be final if no amendment to the complaint could cure the defects in
the plaintiff’s case. Id. at 1066-67. We find that the district
court’s order is a final, appealable order because the defect in
the complaint—failure to exhaust administrative remedies—had to be
cured by something more than an amendment to the complaint. Id.


                                      2